Name: Commission Regulation (EC) No 1407/2004 of 2 August 2004 fixing the exchange rate applicable in 2004 to the single area payment scheme in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland and Slovakia
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  monetary economics
 Date Published: nan

 3.8.2004 EN Official Journal of the European Union L 256/6 COMMISSION REGULATION (EC) No 1407/2004 of 2 August 2004 fixing the exchange rate applicable in 2004 to the single area payment scheme in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2199/2003 of 16 December 2003 laying down transitional measures for the application in respect of the year 2004 of Council Regulation (EC) No 1259/1999 as regards the single area payment scheme for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular the third sentence of Article 2 thereof, Whereas: (1) Pursuant to Article 143b of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (2), the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland and Slovakia have decided to replace direct payments by a single area payment. (2) In accordance with Article 2 of Regulation (EC) No 2199/2003, the operative event for the conversion of the amount to be granted, in 2004, under the single area payment scheme is 1 July 2004. The exchange rate to be used is the average of the exchange rates applicable during the period from 1 January to 30 June 2004, calculated pro rata temporis. (3) The exchange rate should be fixed therefore for Member States which have decided to apply the single area payment in 2004, HAS ADOPTED THIS REGULATION: Article 1 For 2004, the exchange rates in the Annex shall apply in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland and Slovakia to the amount to be granted under the single area payment scheme provided for in Article 143b of Regulation (EC) No 1782/2003. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 328, 17.12.2003, p. 21. Regulation as amended by Regulation (EC) No 1111/2004 (OJ L 213, 15.6.2004, p. 3). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). ANNEX Exchange rates referred to in Article 1 1 euro = (average 1.1.2004-30.6.2004) 0,585539 Cyprus pound 32,4485 Czech koruna 15,6466 Estonian kroon 256,237 Hungarian forint 3,4529 Lithuanian litas 0,660405 Latvian lats 4,73521 Polish zloty 40,3374 Slovak koruna